Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Ishishita (US 2010/0070133), referring to fig 1:
Regarding claims 1 and 6, the prior art discloses a power supply system for a vehicle comprising: A storage battery (battery B); 
A first power converter (Inverter 22) which connects with the storage battery; 
A first drive motor (MG2) which connects with the first power converter; 
converter 12) which steps down voltage of the storage battery; 
An electrical machine (accessory/auxiliary machinery/load 35) which connects with the voltage converter; 
A capacitor (C1/C2) which connects in parallel with the electrical machine; 
A charging state acquisition means (sensors 13 and/or 21) for acquiring a charging state of the capacitor; and 
A control means (CONTROL DEVICE) for controlling the voltage converter based on an acquired value of the charging state acquisition means.
(Claim 2) a switching means (40 in fig 1) for switching between a connected state and isolated state of the storage battery, wherein the control means (CONTROL DEVICE) controls the voltage converter (converter 12) based on the acquired value of the charging state acquisition means (sensors 13 and/or 21) when the switching means switched from the isolated state to the connected state.
(Claim 3) wherein the charging state acquisition means is a current value acquisition means (current sensors 11 and/or 25), and controls the voltage converter so that a charging current value to the capacitor becomes constant.
(Claim 5) wherein the electrical machine is a secondary drive motor (MG1) which connects via a second power converter (inverter 14).
(Claim 8) A switching element (QI-Q2) disposed between a coil (L1) of a voltage converter (12) which steps down the voltage of the storage battery, and an electrical machine which (accessory/auxiliary machinery/load 35) connects with the voltage converter (converter 12).

Claim 1 and 6 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Yaguchi (US 2009/0171554) in fig 1, Yaguchi discloses a power supply system for a vehicle comprising: 
A storage battery (battery B); 
A first power converter (Inverter 20) which connects with the storage battery; 

A voltage converter (Step-up/down converter 15) which steps down voltage of the storage battery; 
An electrical machine (LOAD AUXILIARY MACHINERY 170) which connects with the voltage converter; 
A capacitor (C0/C1) which connects in parallel with the electrical machine; 
A charging state acquisition means (i.e., voltage sensors 10 and/or 13, current sensor 11) for acquiring a charging state of the capacitor; and 
A control means (CONTROLLER (ECU)) for controlling the voltage converter based on an acquired value of the charging state acquisition means.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851